DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Amendments and Arguments filed on 05/06/2021 and Examiner-Initiated Interview held on 06/04/2021.
Claims 25, 32, and 39 have been amended according to Amendments filed on 05/06/2021 addressing the 35 U.S.C. § 101 rejection and the 35 U.S.C. § 103(a) rejection. Claims 25, 32, and 39 have been additionally amended according to Examiner’s amendment agreed upon during Examiner –Initiated Interview held on 06/04/2021 in order to correct any antecedent basis issues.
Claims 25-45 are presented for examination.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/23/2021, 05/13/2021, and 05/17/2021 have been considered by the examiner.

Examiner's Amendment
Authorization for this examiner’s amendment was given in a communication with Attorney Russell Blaise on 04 June 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claims 25, 32, and 39 are amended 
by Examiner’s Amendment as Follows ---

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Attorney Russell Blaise on 06/04/2021. The Examiner's amendment includes amending independent claims 25, 32, and 39 in order to correct the any antecedent basis issues.

The application has been amended as follows: 
IN THE CLAIMS:

Amend claim 25 as follows:
25.	(Currently Amended by Examiner’s Amendment) A method 
providing a graphical user interface (GUI) configured to (i) present a sequence of windows providing selectable information and (ii) receive selections;
receiving an indication of a service offered by a merchant;
retrieving, from a structure database, one or more promotion option structures associated with the service offered by the merchant;

receiving, via the GUI from the merchant, a selection, from among the one or more promotion option structures associated with the service offered by the merchant, of one or more options and a descriptor associated respectively with each of the one or more options, the one or more options including at least one of a price, a value, or a margin, and the selection being indicative of a value of the one or more options including at least one of the price, the value, or the margin;
determining whether the selection of the one or more options satisfies automatic approval requirements,
wherein determining whether the selection of the one or more options satisfies automatic approval requirements comprises:
parsing previously offered promotions to identify and extract a plurality of promotion options;
ranking each of the plurality of promotion options;
identifying a predefined percentile of top-ranking previously offered promotion options;
determining, from the predefined percentile of the top-ranking previously offered promotion options, a highest value of a price, a value, and a discount;
determining, from the predefined percentile of the top-ranking previously offered promotion options, a lowest value of each of the price, the value, and the discount;
calculating each of a price band, a value band, and a discount band, each of the price band, the value band, and the discount band comprised of each of the highest value, the lowest value and an indication of additional values in between the highest value and the lowest value,
wherein the price band represents a range of prices that can be included in a promotion structure, a value band being a range of values associated with the promotion structure, and the margin band being a range of margins being associated with the promotion structure;
the value of the one or more options including at least one of the price, the value, or the margin, satisfies requirements of a corresponding band;
in an instance in which the selection satisfies the automatic approval requirements, automatically approving the promotion structure and providing a window within the GUI configured to display a message indicative of automatic approval; and
in an instance in which the selection does not satisfy the automatic approval requirements, providing a window within the GUI configured to display a message indicative of a lack of pre-approval and one or more particular options that fails to satisfy the requirements of automatic approval.

Amend claim 32 as follows:
32.	(Currently Amended by Examiner’s Amendment) An apparatus 
provide a graphical user interface (GUI) configured to (i) present a sequence of windows providing selectable information and (ii) receive selections;
receive an indication of a service offered by a merchant;
retrieve, from a structure database, one or more promotion option structures associated with the service offered by the merchant;
provide, via the GUI, the retrieved one or more promotion option structures associated with the service offered by the merchant;

determine whether the selection of the one or more options satisfies automatic approval requirements,
wherein determining whether the selection of the one or more options satisfies automatic approval requirements comprises:
parse previously offered promotions to identify and extract a plurality of promotion options;
rank each of the plurality of promotion options;
identify a predefined percentile of top-ranking previously offered promotion options;
determine, from the predefined percentile of the top-ranking previously offered promotion options, a highest value of a price, a value, and a discount;
determine, from the predefined percentile of the top-ranking previously offered promotion options, a lowest value of each of the price, the value, and the discount;
calculate each of a price band, a value band, and a discount band, each of the price band, the value band, and the discount band comprised of each of the highest value, the lowest value and an indication of additional values in between the highest value and the lowest value,
wherein the price band represents a range of prices that can be included in a promotion structure, a value band being a range of values associated with the promotion structure, and the margin band being a range of margins being associated with the promotion structure;
the value of the one or more options including at least one of the price, the value, or the margin, satisfies requirements of a corresponding band;
in an instance in which the selection satisfies the automatic approval requirements, automatically approve the promotion structure and provide a window within the GUI configured to display a message indicative of automatic approval; and
in an instance in which the selection does not satisfy the automatic approval requirements, provide a window within the GUI configured to display a message indicative of a lack of pre-approval and one or more particular options that fails to satisfy the requirements of automatic approval.

Amend claim 39 as follows:
39.	(Currently Amended by Examiner’s Amendment) A computer program product 
provide a graphical user interface (GUI) configured to (i) present a sequence of windows providing selectable information and (ii) receive selections;
receive an indication of a service offered by a merchant;
retrieve, from a structure database, one or more promotion option structures associated with the service offered by the merchant;

receive, via the GUI from the merchant, a selection, from among the one or more promotion option structures associated with the service offered by the merchant, of one or more options and a descriptor associated respectively with each of the one or more options, the one or more options including at least one of a price, a value, or a margin, and the selection being indicative of a value of the one or more options including at least one of the price, the value, or the margin;
determine whether the selection of the one or more options satisfies automatic approval requirements,
wherein determining whether the selection of the one or more options satisfies automatic approval requirements comprises:
parse previously offered promotions to identify and extract a plurality of promotion options;
rank each of the plurality of promotion options;
identify a predefined percentile of top-ranking previously offered promotion options;
determine, from the predefined percentile of the top-ranking previously offered promotion options, a highest value of a price, a value, and a discount;
determine, from the predefined percentile of the top-ranking previously offered promotion options, a lowest value of each of the price, the value, and the discount;
calculate each of a price band, a value band, and a discount band, each of the price band, the value band, and the discount band comprised of each of the highest value, the lowest value and an indication of additional values in between the highest value and the lowest value,
wherein the price band represents a range of prices that can be included in a promotion structure, a value band being a range of values associated with the promotion structure, and the margin band being a range of margins being associated with the promotion structure;
the value of the one or more options including at least one of the price, the value, or the margin, satisfies requirements of a corresponding band;
in an instance in which the selection satisfies the automatic approval requirements, automatically approve the promotion structure and provide a window within the GUI configured to display a message indicative of automatic approval; and
in an instance in which the selection does not satisfy the automatic approval requirements, provide a window within the GUI configured to display a message indicative of a lack of pre-approval and one or more particular options that fails to satisfy the requirements of automatic approval.


Allowable Subject Matter
Claims 25-45 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 25-45 were rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claims are directed to a judicial exception (i.e. abstract idea) in a Non-Final Rejection filed on 02/19/2021. The claims are allowable over the 35 U.S.C. § 101(a) rejection:
The Applicant has provided the following persuasive arguments in Arguments/Remarks and Amendments filed on 05/06/2021. The Applicant asserts “Applicant submits that the claims are amended herein, obviating the rejection. In particular, Applicant submits that the claims, as amended, are directed to statutory subject matter, and in addition to being directed to statutory subject matter, Applicant submits that the claims are not directed to a judicial exception (i.e., an abstract idea, as alleged by the Examiner). And even assuming arguendo that 
The Examiner would like to additionally note that according to the Examiner’s Amendment entered above, the independent claims recite “providing a graphical user interface (GUI) configured to (i) present a sequence of windows providing selectable information and (ii) receive selections; receiving an indication of a service offered by a merchant; retrieving, from a structure database, one or more promotion option structures associated with the service offered by the merchant; providing, via the GUI, the retrieved one or more promotion option structures associated with the service offered by the merchant; receiving, via the GUI from the merchant, a selection, from among the one or more promotion option structures associated with the service offered by the merchant, of one or more options and a descriptor associated respectively with each of the one or more options, the one or more options including at least one of a price, a value, or a margin, and the selection being indicative of a value of the one or more options including at least one of the price, the value, or the margin; determining whether the selection of the one or more options satisfies automatic approval requirements, wherein determining whether the selection of the one or more options satisfies automatic approval requirements comprises: parsing previously offered promotions to identify and extract a plurality of promotion options; ranking each of the plurality of promotion options; identifying a 

Claims 25-27, 29-34, 36-41, and 43-45 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent 8,676,639 to Perlman in view of U.S. Patent 8,010,404 to Wu and claims 28, 35, and 42 were rejected in further view of U.S. Patent 8,082,175 to Rosenberg in a Non-Final Rejection filed on 02/19/2021. The claims are allowable over the 35 U.S.C. § 103(a) rejection:
The Applicant has provided the following persuasive arguments in Arguments/Remarks and Amendments filed on 05/06/2021. The Applicant asserts “Applicant submits that Perlman and Wu, taken alone or in combination, fail to teach or suggest the above-identified features of amended Claim 25. Specifically, Applicant submits that Perlman and Wu fail to teach or suggest that “determining whether the selection of the one or more options satisfies automatic approval requirements comprises: parsing previously offered promotions to identify and extract a plurality of promotion options; ranking each of the plurality of promotion options; identifying a predefined percentile of top-ranking previously offered promotion options; determining, from the predefined percentile of the top-ranking previously offered promotion options, a highest value of a price, a value, and a discount; determining, from the predefined percentile of the top-ranking previously offered promotion options, a lowest value of each of the price, the value, and the discount; calculating each of a price band, a value band, and a discount band, each of the price band, the value band, and the discount band comprised of each of the highest value, the lowest value and an indication of additional values in between the highest value and the lowest value,” as recited in amended Claim 25… The claimed invention is directed to scoring and ranking promotion options (e.g., price, value, and discount) by efficacy (see paragraph [0091]), 
Examiner would like to additionally note that according to the Amendment’s the Applicant has filed on 05/06/2021 and Examiner’s Amendment entered above, independent claims recite “providing a graphical user interface (GUI) configured to (i) present a sequence of windows providing selectable information and (ii) receive selections; receiving an indication of a service offered by a merchant; retrieving, from a structure database, one or more promotion option structures associated with the service offered by the merchant; providing, via the GUI, the retrieved one or more promotion option structures associated with the service offered by the merchant; receiving, via the GUI from the merchant, a selection, from among the one or more promotion option structures associated with the service offered by the merchant, of one or more options and a descriptor associated respectively with each of the one or more options, the one or more options including at least one of a price, a value, or a margin, and the selection being indicative of a value of the one or more options including at least one of the price, the value, or the margin; determining whether the selection of the one or more options satisfies automatic approval requirements, wherein determining whether the selection of the one or more options satisfies automatic approval requirements comprises: parsing previously offered promotions to identify and extract a plurality of promotion options; ranking each of the plurality of promotion options; identifying a predefined percentile of top-ranking previously offered promotion options; determining, from the predefined percentile of the top-ranking previously offered promotion options, a highest value of a price, a value, and a discount; determining, from the predefined percentile of the top-ranking previously offered promotion options, a lowest .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).

/AZAM A ANSARI/

June 5, 2021